[ex101lgndaziyoroyaltyagr001.jpg]
EXECUTION VERSION ROYALTY AGREEMENT dated as of May 31, 2017 by and between
AZIYO MED, LLC and LIGAND PHARMACEUTICALS INCORPORATED



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr002.jpg]
- i - TABLE OF CONTENTS Page ARTICLE I - Definitions
....................................................................................
1 SECTION 1.01. Defined Terms.
................................................................. 1 ARTICLE II -
Payments by the Company;
............................................................... 9 SECTION 2.01.
Buydown Payment. ........................................................... 9
SECTION 2.02. Periodic Royalties.
............................................................. 9 SECTION 2.03.
Milestone Payments. ......................................................... 10
SECTION 2.04. Consent to Sale Transaction; No Assumed Obligations.
............... 11 ARTICLE III - Representations and Warranties of the Company
................................... 11 SECTION 3.01. Organization.
.................................................................. 11 SECTION
3.02. Authorization.
................................................................ 11 SECTION
3.03. Governmental Authorization.
............................................... 11 SECTION 3.04. Ownership.
..................................................................... 11 SECTION
3.05. Litigation.
...................................................................... 12
SECTION 3.06. Compliance with Laws.
...................................................... 12 SECTION 3.07.
Conflicts.
....................................................................... 12
SECTION 3.08. Current
Indebtedness.......................................................... 13
SECTION 3.09. Financial Statements.
......................................................... 13 ARTICLE IV -
Representations and Warranties of Ligand
.......................................... 13 SECTION 4.01. Organization.
................................................................... 13 SECTION
4.02. No Assignment; Authorization.
............................................. 13 SECTION 4.03. Conflicts.
....................................................................... 13
ARTICLE V - Covenants
...................................................................................
14 SECTION 5.01. Access; Information.
.......................................................... 14 SECTION 5.02.
Confidentiality; Press Release. ..............................................
15 SECTION 5.03. Efforts; Further Assurance.
.................................................. 15 SECTION 5.04. Remedies
Event. .............................................................. 15 SECTION
5.05. Indebtedness; Sale of Revenue Interests.................................
16 SECTION 5.06. Remittance of Funds to Accounts.
.......................................... 16 ARTICLE VI - Term and Termination
.................................................................... 16 SECTION
6.01. Term.
............................................................................ 16
SECTION 6.02. Extension of the Term.
....................................................... 16 SECTION 6.03. Effect
of Termination. ........................................................ 17
ARTICLE VII
................................................................................................
17 SECTION 7.01. Survival.
........................................................................ 17
SECTION 7.02. Notices.
......................................................................... 17



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr003.jpg]
- ii - SECTION 7.03. Successors and Assigns.
.................................................... 18 SECTION 7.04.
Indemnification. ............................................................ 18
SECTION 7.05. No Implied Representations and Warranties.
............................. 20 SECTION 7.06. Independent Nature of
Relationship. ..................................... 20 SECTION 7.07. Entire
Agreement. ........................................................... 20
SECTION 7.08. Amendments; No Waivers.
............................................... 21 SECTION 7.09. Interpretation.
................................................................ 21 SECTION
7.10. Headings and Captions.
...................................................... 21 SECTION 7.11.
Counterparts; Effectiveness ..................................................
21 SECTION 7.12. Severability
.................................................................... 21 SECTION
7.13. Expenses.
...................................................................... 21
SECTION 7.14. Governing Law; Jurisdiction.
............................................. 22 ARTICLE VIII - Intercreditor
Matters and Guarantee ............................................... 22 SECTION
8.01. Ligand Interests; Recharacterization. ...................................
22 SECTION 8.02. Other Ligand Security.
.................................................... 23 SECTION 8.03. Priority.
..................................................................... 24 SECTION
8.04. Other Intercreditor Matters.
............................................... 24 SECTION 8.05. Control
Agreements. ....................................................... 24 SECTION
8.06. Termination or Release.
................................................... 24 ARTICLE IX - Remedies
..................................................................................
25 SECTION 9.01. Remedies.
................................................................... 25 SECTION
9.02. Acceleration.
.................................................................. 25



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr004.jpg]
ROYALTY AGREEMENT This ROYALTY AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is dated as of May 31, 2017, by
and between AZIYO MED, LLC, a Delaware limited liability company (the
“Company”); and LIGAND PHARMACEUTICALS INCORPORATED, a Delaware corporation
(“Ligand”). RECITALS WHEREAS, the Company wishes (i) to acquire from CorMatrix
Cardiovascular, Inc. (the “Seller”) all of its assets related or applicable to,
or used in connection with, its business of developing, manufacturing and
commercializing the Products described herein (the “Sale Transaction”), and (ii)
in connection with such Sale Transaction, to obtain the consent of Ligand to the
Sale Transaction and enter into an agreement with Ligand setting forth the
obligations of the Company to Ligand with respect to such acquired interests and
the sale of the Products; and WHEREAS, as a condition precedent to Ligand’s
entering into this Agreement, Aziyo Biologics, Inc., a Delaware corporation and
the parent of the Company (the “Guarantor”), has agreed to enter into a Guaranty
Agreement guarantying the obligations of the Company under Section 2.01, in
substantially the form attached hereto as Exhibit A; NOW, THEREFORE, in
consideration of the mutual covenants, agreements and representations and
warranties set forth herein, the parties hereto agree as follows: ARTICLE I -
Definitions SECTION 1.01. Defined Terms. As used in this Agreement, the
following terms shall have the meanings specified below: “Affiliate” shall mean
any Person that controls, is controlled by, or is under common control with
another Person. For purposes of this definition, “control” shall mean direct or
indirect ownership of a majority of the stock or other equity interests having
the right to vote for the election of directors or other members of the
governing body of the entity. “Applicable Royalty Percentage” shall mean (i)
prior to the first $5,000,000 payment of the Buydown Payment, twenty percent
(20.0%) or (ii) following such payment, five percent (5.0%), provided that if
the second $5,000,000 installment of the Buydown Payment is not made on or
before December 15, 2017, then the Applicable Royalty Percentage shall be twenty
percent (20.0%) from December 15, 2017, until such second payment is made.
“Asset Purchase Agreement” shall mean that certain Asset Purchase Agreement,
dated as of May 31, 2017, by and among the Seller, the Company and the Guarantor
setting forth the terms and conditions of the Sale Transaction. “Audit Costs”
shall mean, with respect to any audit of the books and records of the Company or
its Subsidiaries with respect to amounts payable or paid under this Agreement,
the reasonable out-of-pocket cost of such audit, including all fees, costs and
expenses incurred



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr005.jpg]
- 2 - in connection therewith. “Bankruptcy Event”. shall mean the occurrence of
any proceeding being instituted by or against the Company seeking to adjudicate
it bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property, or the Company taking any action to authorize any of the actions
set forth above. Notwithstanding the foregoing, if such proceeding is instituted
against the Company, no Bankruptcy Event shall have occurred unless such
proceeding remains undismissed, undischarged or unbonded for a period of sixty
(60) days. “Books” shall mean all of the books and records of a Person,
including ledgers, federal and state tax returns, records regarding the Person’s
assets or liabilities, the General Collateral, business operations or financial
condition, and all computer programs or storage or any equipment containing such
information. “Business Day” shall mean any day other than a Saturday, a Sunday,
any day which is a legal holiday under the laws of the State of New York, or any
day on which banking institutions located in the State of New York are required
by law or other governmental action to close. “Buydown Payment” shall have the
meaning set forth in Section 2.01(a). “CanGaroo Product Change of Control” shall
mean the first to occur of any Product Change of Control in respect of the
CanGaroo Products. “Collateral” means the Royalty Related Collateral and the
General Collateral. “Company” shall have the meaning set forth in the preamble.
“Company Change of Control” shall mean, with respect to the Company, the first
to occur of any of the following transactions: (a) the acquisition by any Person
or group (within the meaning of Sections 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended) of beneficial ownership of any capital stock
of the Company, if after such acquisition, such Person or group would be the
"beneficial owner" (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended, but assuming that any convertible securities owned by such
Person or group or any controlled affiliates thereof are immediately
exercisable), directly or indirectly, of securities of the Company representing
a majority of the voting power of the Company; (b) a merger or consolidation of
the Company, with any other Person, other than a merger or consolidation which
would result in the Company's voting securities outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) a majority of voting
power of the Company immediately after such merger or consolidation; or



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr006.jpg]
- 3 - (c) the bona fide sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Company or any of its Subsidiaries of all or substantially all the assets of the
Company and its Subsidiaries, taken as a whole. “Confidential Information” shall
mean, as it relates to the Company and its Affiliates and any of the Products,
the Intellectual Property related to any of the Products, confidential business
information, financial data and other like information (including ideas,
research and development, know-how, formulas, schematics, compositions,
technical data, specifications, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), inventory, ideas,
algorithms, processes, computer software programs or applications (in both
source code and object code form), client lists and tangible or intangible
proprietary information or material, or such other information that either Party
identifies to the other as confidential or the nature of which or the
circumstances of the disclosure of which would reasonably indicate that such
information is confidential or proprietary. Notwithstanding the foregoing
definition, Confidential Information shall not include information that (a) is
already in the public domain at the time the information is disclosed, (b)
thereafter becomes lawfully obtainable from other sources who, to the knowledge
of the recipient, have no obligation of confidentiality, (c) can be shown to
have been independently developed by the recipient or its representatives
without reference to any Confidential Information of the other Party or (d) is
required to be disclosed under laws, rules and regulations of any Governmental
Authority applicable to the Company or its Affiliates or Ligand or its
Affiliates, as the case may be, or pursuant to the rules and regulations of any
securities exchange or trading system or pursuant to any other laws, rules or
regulations of any Governmental Authority having jurisdiction over the Company
and its Affiliates or Ligand and its Affiliates. “Depository Bank” shall mean
Silicon Valley Bank. “Effective Date” shall mean the date of the closing of the
Sale Transaction. “Excluded Assets” shall mean (i) any deposit accounts
exclusively used by the Company for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of the Company’s employees, (ii)
the Permitted CD Collateral Accounts (as defined in the MidCap Credit Facility),
(iii) any fee interest in owned or leased real property (including fixtures
related thereto), (iv) any “intent to use” trademark application for which a
statement of use has not been filed with the United States Patent and Trademark
Office, (v) any motor vehicles or other assets subject to certificates of title,
(vi) any equity interests of subsidiaries that are not wholly-owned subsidiaries
to the extent a security interest on such equity interests is prohibited by the
organizational or joint venture documents relating to such equity interests,
(vii) any voting equity interests of foreign subsidiaries in excess of 65% of
the outstanding voting equity interests of such subsidiaries and (viii) any
assets over which the granting of a security interest in such assets would be
prohibited by applicable law or contract or that would require governmental
consent, approval, license or authorization, in each case after giving effect to
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code in the
applicable jurisdiction or any other applicable law or principle of equity.



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr007.jpg]
- 4 - “Excluded Costs” shall mean the following items to the extent permitted by
generally accepted accounting principles: (i) value added or any other similar
transaction taxes accrued on sales invoices, (ii) sales discounts and all kinds
of rebates, (iii) any orders or parts thereof which are subsequently returned to
the Company (or an Affiliate, agent or sublicensee thereof, as applicable) and
refunded to the customer or wholesaler, (iv) charges for late payment collected
from customers, registration charges and other service charges and (v)
applicable shipping charges. “Existing Liens” shall mean (i) any liens or other
security interests upon any assets of the Company for the benefit of the lenders
and other secured parties under the MidCap Credit Facility, and (ii) the rights
of the Seller and Cook Biotech Incorporation, an Indiana corporation, under the
respective cross license agreements entered into by the Company and each of them
in connection with the Sale Transaction, as they may be amended or modified from
time to time. “Fiscal Quarter” shall mean each three (3) month period commencing
January 1, April l, July 1 or October 1, provided however that (a) the first
Fiscal Quarter after the Effective Date shall commence on the day after the
Effective Date and continue to the end of the first full Fiscal Quarter
thereafter and (b) the last Fiscal Quarter of the Term shall end upon the
expiration or termination of this Agreement. “Fiscal Year” shall mean the
calendar year. “General Collateral” shall have the meaning set forth in Section
8.02. “Governmental Authority” shall mean any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether foreign, federal, state or local (domestic or foreign).
“Guarantor” shall have the meaning set forth in the Recitals. “Intellectual
Property” shall mean all proprietary information; technical data; laboratory
notebooks; clinical data; priority rights; trade secrets; know-how; confidential
information; inventions (whether patentable or unpatentable and whether or not
reduced to practice or claimed in a pending patent application); Patents;
registered or unregistered trademarks, trade names, service marks, including all
goodwill associated therewith; registered and unregistered copyrights and all
applications thereof; in each case that are owned, controlled by, generated by,
issued to, licensed to, licensed by or hereafter acquired by or licensed by the
Company or any of its Subsidiaries. “Intercreditor Agreement” shall mean that
certain Intercreditor Agreement, by and among the MidCap Credit Facility Agent,
Ligand and the Company, dated as of May 31, 2017, as it may be amended,
supplemented or otherwise modified from time to time. “Knowledge of the Company”
shall mean the current actual knowledge, information or belief held by Lode
Debrabandere, Kevin Rakin and Michelle LeRoux Williams after reasonable inquiry
by such person into the relevant subject matter.



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr008.jpg]
- 5 - “Ligand” shall have the meaning set forth in the preamble. “Ligand
Account” shall mean the following account (or such other account as Ligand may
designate in writing (such designation to be made at least two (2) Business Days
prior to any payment owing to Ligand under this Agreement)): Ligand
Pharmaceuticals, Inc. Bank of America Merrill Lynch Account No. 1453127240
Routing No. 026009593 “Ligand Purchase Agreement” shall mean the Interest
Purchase Agreement, dated as of May 3, 2016, between the Seller and Ligand.
“Losses” shall mean collectively, any and all claims, damages, losses,
judgments, awards, penalties, liabilities, costs and expenses (including
reasonable attorneys' fees and expenses) incurred in connection with defending
any action, suit or proceeding. “Main Account” shall mean the deposit account
maintained by the Company at the Depository Bank with account number 3302165408.
“Material Adverse Change"” shall mean, with respect to the Company and its
Subsidiaries, any event, change, circumstance, occurrence, effect or state of
facts that has caused or is reasonably likely to cause a material adverse change
in the business, operations, assets or financial condition of the Company and
its Subsidiaries, taken as a whole. “Material Adverse Effect” shall mean (a) the
effect of a Material Adverse Change, (b) a material adverse effect on the
validity or enforceability of this Agreement, (c) the inability or failure of
the Company to make the payments provided in this Agreement, (d) a material
adverse effect on the ability of the Company to perform any of its other
material obligations under this Agreement or (e) any material adverse effect on
the Products or the ability of the Company and its Subsidiaries to distribute,
market and/or sell the Products. “MidCap Credit Facility” shall mean that
certain Credit and Security Agreement (Revolving Loan) and that certain Credit
and Security Agreement (Term Loan), as each may be amended, amended and
restated, supplemented or otherwise modified as of the date hereof, and as each
may be further amended, amended and restated. supplemented or otherwise modified
from time to time as permitted by the Intercreditor Agreement, by and among the
Company and the Guarantor, as Borrowers (as defined therein), MidCap Credit
Facility Agent and the Lenders (as defined therein) party thereto. “MidCap
Credit Facility Agent” shall mean MidCap Financial Trust, a Delaware statutory
trust, in its capacity as administrative agent under the MidCap Credit Facility
or any successor thereto in such capacity. “Minimum Annual Royalty” shall mean
with respect to (a) calendar year 2017, zero, (b) calendar year 2018,
$1,250,000, (c) calendar year 2019, $2,200,000, and (d) calendar year 2020 and
each calendar year thereafter during the Term, $2,750,000; provided, however,



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr009.jpg]
- 6 - that for the final Fiscal Year of the Term, the “Minimum Annual Royalty”
shall mean the applicable Minimum Annual Royalty multiplied by the fraction of
such Fiscal Year that is within the Term; provided, further, that if any
Product, or any product enumerated in the definition of any Product (or in any
Schedule referenced in any such definition), is divested as a result of a
Product Change of Control or if any Product is withdrawn from the market for
regulatory or safety reasons, the Minimum Annual Royalty shall be reduced by an
amount that is the product of (a) the applicable Minimum Annual Royalty for the
Fiscal Year in which such Product Change of Control or withdrawal takes place
and for each Fiscal Year thereafter times (b) the fraction representing (x) the
total sales of such Product or enumerated product subject to such Product Change
of Control or withdrawal in the twelve (12) calendar months immediately
preceding such Product Change of Control or withdrawal over (y) the aggregate
total sales of all Products in the twelve (12) calendar months immediately
preceding such Product Change of Control or withdrawal. For the avoidance of
doubt, the Minimum Annual Royalty shall be adjusted according to the foregoing
proviso immediately as of any Product Change of Control or withdrawal. “Minimum
Quarterly Payment” shall mean, with respect to any Fiscal Quarter during the
Term, an amount equal to the difference between (i) the applicable Minimum
Quarterly Royalty and (ii) the aggregate Monthly Royalties paid to Ligand with
respect to such Fiscal Quarter. “Minimum Quarterly Royalty” shall mean the
applicable Minimum Annual Royalty divided by four; provided, however, that for
the final Fiscal Quarter of the Term, the “Minimum Quarterly Royalty” shall mean
the applicable Minimum Annual Royalty divided by four multiplied by the fraction
of such Fiscal Quarter that is within the Term. “Minimum Quarterly Royalty
Overpayment” shall have the meaning set forth in Section 2.02(b)(ii). “Monthly
Report” shall mean, with respect to the relevant Payment Month of the Company, a
report showing (a) the gross revenues of the Products for such Payment Month,
(b) the Net Sales Proceeds for such Payment Month, (c) the Excluded Costs for
such Payment Month, and (d) a reasonable calculation of the amount to which
Ligand is entitled for such Payment Month pursuant to Section 2.02(a) of this
Agreement. “Monthly Royalty” shall mean, with respect to each Payment Month, the
amount due to Ligand pursuant to Section 2.02(a) for such Payment Month. “Net
Sales Proceeds” shall mean the aggregate amount of sales proceeds received by
the Company (or an Affiliate, agent or sublicensee thereof, as applicable) and
its Subsidiaries for Products in any Payment Month during the Term, less
Excluded Costs. “Obligations” shall mean any and all payment obligations of the
Company under this Agreement. “Pari Passu Collateral” shall have the meaning set
forth in the Intercreditor Agreement.



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr010.jpg]
- 7 - “Parties” shall mean Ligand, the Company and any other Person from time to
time made party to this Agreement, each a “Party.” “Patent” shall mean all
patents, patent rights, patent applications, patent disclosures and invention
disclosures issued or filed, together with all reissues, divisions,
continuations, revisions, term extensions, substitutes, supplementary protection
certificates, reexaminations, inter-partes reviews, post-grant oppositions or
similar post-grant review proceedings, including the inventions claimed in any
of the foregoing and any priority rights arising therefrom, that are issued or
filed prior to the date hereof or during the remainder of the Term, which are
owned by the Company or any Subsidiary. “Payment Month” shall mean each
month-long period commencing on the first day of each calendar month during the
Term, provided however that (a) the first Payment Month after the Effective Date
shall commence on the day after the Effective Date and continue until the end of
the first full Payment Month thereafter and (b) the last Payment Month of the
Term shall end upon the expiration or termination of this Agreement. “Permitted
Liens” shall mean (i) the Existing Liens, (ii) the security interests granted to
Ligand pursuant to Article VIII, and (iii) any liens for taxes or other
governmental charges arising by operation of law in the ordinary course of
business for sums which are not yet due and payable. “Permitted Transaction”
shall mean any transaction (a) contemplated by the MidCap Credit Facility, as in
effect on the Effective Date, or any refinancing facility with respect thereto
and (b) during the Term whereby the Company incurs, creates, assumes or permits
to exist any indebtedness for borrowed money; provided that such transaction (x)
does not, except to the extent expressly contemplated by Section 8.06, result in
any security interest granted hereunder ceasing to be a valid and perfected
security interest and (y) could not reasonably be expected to impair the ability
of the Company to comply with the requirements to make the payments set forth in
Section 2.01, Section 2.02 or Section 2.03. “Person” shall mean an individual,
corporation, partnership, limited liability company, association, trust or other
entity or organization, but not including a government or political subdivision
or any agency or instrumentality of such government or political subdivision.
“Product Change of Control” shall mean, with respect to any Product, or any
product enumerated in the definition of any Product (or in any Schedule
referenced in any such definition), any sale or other transfer by the Company of
substantially all of the assets primarily used to commercialize such Product or
such enumerated product or of the exclusive right to commercialize such Product
or such enumerated product. “Products” shall mean (a) SIS tissue sheet products
that were (i) marketed or sold by the Seller under the trade name CorMatrix
Carotid Repair, CorMatrix Vascular Repair, CorMatrix Pericardial Repair &
Reconstruction, Tyke or CorMatrix Cardiac Tissue Repair and (ii) described in a
Section 510(k) premarket notification cleared by the FDA on or prior to the
Closing Date, (b) SIS encasement structures for encapsulation of any cardiac
implantable



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr011.jpg]
- 8 - electronic device (CIED) that were (i) marketed or sold by the Seller
under the trade name CanGaroo or CorMatrix CanGaroo and (ii) described in a
Section 510(k) premarket notification cleared by the FDA on or prior to the
Closing Date (the “CanGaroo Products”), and (c) any products substantially
similar in design and application to the Products specified in clauses (a) and
(b) commercialized after the Closing Date during the Term, including in each
case specified in clauses (a) - (c), any modifications and improvements made to
the tissue sheet structures or the encasement structures of such Products that
are to be commercialized for the applications in the Aziyo Fields of Use, as
defined in the Asset Purchase Agreement. For the purposes hereof, the term
“Products” shall also mean and include (x) CanGaroo Products for encasement of
neurologic devices and other subcutaneous implantable device applications, and
(y) CanGaroo Products composed of SIS plus antibiotics. Schedule A sets forth a
complete list of all of the Products at the Closing Date. “Recharacterization”
shall have the meaning set forth in the recitals to the Intercreditor Agreement.
“Regulatory Agency” shall mean a Governmental Authority with responsibility for
the approval of the marketing and sale of surgical implants or other regulation
of surgical implants. “Regulatory Approvals” shall mean all approvals
(including, without limitation, where applicable, pricing and reimbursement
approval and schedule classifications), product and/or establishment licenses,
registrations or authorizations of any Governmental Authority necessary for the
manufacture, use, storage, import, export, transport, offer for sale, or sale of
any of the Products. “Remedies Event” shall mean (x) a Bankruptcy Event, (y) a
failure by the Company to make a payment pursuant to Section 2,01, Section 2.02
or Section 2.03, provided that no such failure shall constitute a Remedies Event
unless such failure shall remain uncured for thirty (30) days or (z) an Event of
Default (as defined in the MidCap Credit Facility) under the MidCap Credit
Facility. “Royalty Interests” shall mean the right to receive on a monthly basis
cash in an amount equal to the product of the Applicable Royalty Percentage
multiplied by the Net Sales Proceeds during the Term, pursuant to the terms and
conditions of this Agreement. For the avoidance of doubt, Royalty Interests
shall not constitute accounts or payment intangibles (as each term is defined in
the UCC) giving rise to such cash amounts. “Royalty Related Collateral” means
(a) any accounts (as defined in Article 9 of the UCC) with respect to the
Products and the proceeds of such accounts, (b) the Special Account, (c) any
intellectual property acquired by the Company from the Seller and necessary for
the production, marketing or sale of the Products, including those set forth on
Schedule B hereto and (c) any Equipment and Inventory (as defined in Article 9
of the UCC) used in connection with the production of any Product. “Sale
Transaction” shall have the meaning set forth in the Recitals. “SEC” shall mean
the U.S. Securities and Exchange Commission.



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr012.jpg]
- 9 - “SIS” shall mean a solid sheet extracellular matrix composition prepared
from intestinal tissue. “Special Account” shall mean the deposit account
maintained by the Company at the Depository Bank with account number 3302165412.
“Subsidiary” shall mean, with respect to the Company, a corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority of the voting power (other than securities or interests
having such power only by reason of the happening of a contingency) are at the
time owned beneficially or of record by the Company. “Sweep Event” shall have
the meaning set forth in the Intercreditor Agreement. “Term” shall have the
meaning set forth in Section 6.01. “Third Party” shall mean any Person other
than Ligand and any Affiliate of Ligand or the Company or any Subsidiary of the
Company. “Transfer” shall have the meaning set forth in Section 8.06(c). “UCC”
shall mean the Uniform Commercial Code as in effect in the State of New York
from time to time. ARTICLE II - Payments by the Company; SECTION 2.01. Buydown
Payment. The Company shall make a payment to Ligand in the amount of $10,000,000
(the “Buydown Payment”) in two (2) installments, the first installment in the
amount of $5,000,000 payable within thirty (30) days after the Effective Date
but no later than June 30, 2017, and the second installment in the amount of
$5,000,000 payable on or before December 15, 2017, each of which shall be paid
by wire transfer of immediately available funds to the Ligand Account. SECTION
2.02. Periodic Royalties. (a) Monthly Royalties. The Company shall pay to
Ligand, by wire transfer of immediately available funds (i) within thirty (30)
days after the end of each Payment Month, an amount equal to the Applicable
Royalty Percentage multiplied by the Net Sales Proceeds (if any) received by the
Company during such Payment Month, and (ii) on the Closing Date, the monthly
royalty amounts due and owing by Seller under the Ligand Purchase Agreement for
the Payment Months of March and April 2017 and when due the monthly royalty
amount of Seller thereunder for the Payment Month of May 2017.



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr013.jpg]
- 10 - (b) Minimum Quarterly Payments. (i) Subject to clause (b)(ii), if, with
respect to any Fiscal Quarter that begins after December 31, 2017, the sum of
(1) the aggregate Monthly Royalties paid to Ligand during the Fiscal Year that
includes such Fiscal Quarter plus (2) the Minimum Quarterly Payments made to
Ligand during such Fiscal Year is less than the Minimum Quarterly Royalty
multiplied by the number of completed Fiscal Quarters in such Fiscal Year, then
the Company shall pay to Ligand, by wire transfer of immediately available funds
within thirty (30) days after the end of such Fiscal Quarter, an amount equal to
the difference between (A) the Minimum Quarterly Royalty multiplied by the
number of completed Fiscal Quarters in such Fiscal Year and (B) the sum of (1)
the aggregate Monthly Royalties paid to Ligand with respect to such Fiscal Year
plus (2) the Minimum Quarterly Payments made to Ligand with respect to such
Fiscal Year. (ii) Notwithstanding clause (b)(i), if, with respect to any Fiscal
Year that begins after December 31, 2017 in respect of which any Minimum
Quarterly Payment was made to Ligand, the aggregate Monthly Royalties paid in
respect of such Fiscal Year exceed the applicable Minimum Annual Royalty (the
amount of any such Minimum Quarterly Payments made in any such Fiscal Year, the
“Minimum Royalty Overpayment”), then any subsequent payment obligation owing by
the Company pursuant to this Agreement shall be automatically reduced and offset
in the amount of such Minimum Royalty Overpayment until such Minimum Royalty
Overpayment is extinguished. (c) Payments to Ligand. (i) Within thirty (30) days
following the end of each Payment Month, the Company shall disburse from the
Special Account to the Ligand Account an amount equal to the amount to which
Ligand is entitled pursuant to Section 2.02(a) of this Agreement (if any) for
such Payment Month. (ii) Within sixty (60) days following the end of each Fiscal
Quarter, the Company shall remit by wire transfer of immediately available funds
to the Ligand Account an amount equal to the amount to which Ligand is entitled
pursuant to Section 2.02(b) of this Agreement (if any) for such Fiscal Quarter.
(iii) If, after any Sweep Event occurs, the "notice of exclusive control" giving
rise to such Sweep Event is revoked prior to a Bankruptcy Event, to the extent
any Minimum Quarterly Royalty came due and was not paid pursuant to [Section
2.1(b)] of the lntercreditor Agreement prior to such revocation, the Company
shall pay such Minimum Quarterly Royalty within thirty (30) days of such
revocation. SECTION 2.03. Milestone Payments. (a) If and when the aggregate
amount of Net Sales Proceeds received by the Company during the Term equals
$100,000,000, the Company shall pay $5,000,000 to Ligand, which payment shall be
made within forty-five (45) days thereof by wire transfer of immediately



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr014.jpg]
- 11 - available funds to the Ligand Account. (b) If and when the aggregate
amount of Net Sales Proceeds received by the Company during the Term equals
$300,000,000 or the occurrence of a CanGaroo Product Change of Control during
the Term, whichever is sooner, the Company shall pay an additional $5,000,000 to
Ligand, which payment shall be made within forty-five (45) days thereof by wire
transfer of immediately available funds to Ligand Account. SECTION 2.04. Consent
to Sale Transaction; No Assumed Obligations. Ligand hereby consents to the Sale
Transaction on the terms and conditions set forth in the Asset Purchase
Agreement. Notwithstanding any provision in this Agreement or any other writing
to the contrary, Ligand acknowledges and agrees that (i) Ligand does not have
any right, title or interest in or to any of the Products or any other assets
acquired the Company in the Sales Transaction, except for its interest in and to
the Royalty Interests (and the security interests granted to Ligand hereunder)
during the Term, all as set forth herein, and (ii) neither the Company nor any
of its Affiliates have assumed or agreed to pay any liabilities or other
obligations of the Seller or any of its Affiliates to Ligand or its Affiliates
of whatever nature, whether presently in existence or arising or asserted
hereafter, including without limitation, any obligations or liabilities of the
Seller or its Affiliates under the Ligand Purchase Agreement. All such
liabilities and obligations shall be retained by and remain obligations and
liabilities of the Seller and its Affiliates. ARTICLE III - Representations and
Warranties of the Company SECTION 3.01. Organization. The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all limited liability company power
and all licenses, authorizations, consents and approvals required to carry on
its business as proposed to be conducted in connection with this Agreement. The
Company has no Subsidiaries. SECTION 3.02. Authorization. The Company has all
necessary power and authority to enter into, execute and deliver this Agreement
and to perform all of the obligations to be performed by it hereunder and to
consummate the transactions contemplated hereunder. This Agreement has been duly
authorized, executed and delivered by the Company and constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors' rights generally or general
equitable principles. SECTION 3.03. Governmental Authorization. The execution
and delivery by the Company of this Agreement, and the performance by the
Company of its obligations hereunder, does not require any notice to, action or
consent by, or in respect of, or filing with, any Governmental Authority.
SECTION 3.04. Ownership. (a) As of the date hereof, the Company owns or holds a
valid license under all of the Intellectual Property and the Regulatory
Approvals which it currently purports to own



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr015.jpg]
- 12 - related to any of the Products, free and clear of all liens, except
Permitted Liens. As of the date hereof, the Company has not granted, nor does
there exist, any lien on the Products except Permitted Liens. (b) There is no
filed and served on the Company or, to the Knowledge of the Company, threatened
against the Company in writing any action, suit, proceeding, investigation or
claim by any Person to which the Company is a party that claims that the
Intellectual Property or the manufacture, use, marketing, sale, offer for sale,
importation or distribution of any Product infringes on any Person’s trade
secrets or other intellectual property. The Company has not received any written
communication containing an offer to license to the Company, or a request that
the Company consider whether it wishes to obtain a license, under any
intellectual property owned by a third party, in each case, to make, use or sell
a Product. To the Knowledge of the Company, without any independent
investigation or inquiry, there are no pending unlicensed patent applications
owned by any other Person that if a patent were to issue thereon without
modification or amendment, would limit or prohibit, in any material respect, the
manufacture, use or sale of any Product. SECTION 3.05. Litigation. As of the
date hereof, there is no (a) action, suit, arbitration proceeding, claim,
investigation or other proceeding pending or, to the Knowledge of the Company,
threatened against the Company or (b) any governmental inquiry pending or, to
the Knowledge of the Company, threatened against the Company, in each case with
respect to clause (a) or (b) above, which, if adversely determined, would
question the validity of, or could reasonably be expected to have a material
adverse effect on the transactions contemplated by this Agreement or could
reasonably be expected to have a Material Adverse Effect. As of the date hereof,
there is no action, suit, arbitration proceeding, claim, investigation or other
proceeding pending or, to the Knowledge of the Company, threatened in writing
against the Company relating to any of the Products, the Intellectual Property
related to any of the Products or the Regulatory Approvals. SECTION 3.06.
Compliance with Laws. To the Knowledge of the Company, the Company (a) is not in
violation of, has not violated and is not under investigation with respect to,
and (b) has not been threatened to be charged with or been given written notice
of any violation of, any law, rule, ordinance or regulation of, or any judgment,
order, writ, decree, permit or license entered by any Governmental Authority
applicable to the Company which would reasonably be expected to have a Material
Adverse Effect. SECTION 3.07. Conflicts. Neither the execution and delivery of
this Agreement nor the performance or consummation of the transactions
contemplated hereby by the Company will: (a) contravene, conflict with, result
in a breach or violation of, constitute a default under, or accelerate the
performance provided by, in any material respects any provision of (i) any law,
rule, ordinance or regulation of any Governmental Authority, or any judgment,
order, writ, decree, permit or license of any Governmental Authority, to which
the Company or any of its assets or properties are subject or bound or (ii) any
contract, agreement, commitment or instrument to which the Company is a party or
by which the Company, or any of its assets or property’s is bound or committed;
(b) contravene, conflict with, result in a breach or violation of, constitute a
default under, or accelerate the performance provided by, any provisions of the
certificate of formation or limited liability company agreement (or



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr016.jpg]
- 13 - other organizational or constitutional documents) of the Company; (c)
require any notification to, filing with, or consent of, any Person or
Governmental Authority, except such consents that have been obtained at or prior
to the date hereof; or (d) give rise to any right of termination, cancellation
or acceleration of any right or obligation of the Company or to a loss of any
right of the Company to distribute, market and/or sell any of the Products,
except, in the case of clause (a), (c) or (d) above, for any such breaches,
defaults or other occurrences that would not, individually or in the aggregate,
have a Material Adverse Effect. SECTION 3.08. Current Indebtedness. Other than
as set forth on Schedule 3.08, there is no indebtedness (other than trade
indebtedness in the ordinary course of business) for borrowed money of the
Company. SECTION 3.09. Financial Statements. All financial statements for the
Company and Guarantor delivered to Ligand fairly present, in conformity with
generally accepted accounting principles, in all material respects, the
consolidated financial condition and consolidated results of operations of the
Company and Guarantor. ARTICLE IV - Representations and Warranties of Ligand
SECTION 4.01. Organization. Ligand is a corporation duly incorporated and
validly existing under the laws of the State of Delaware. SECTION 4.02. No
Assignment; Authorization. Ligand has not assigned, transferred, pledged,
granted a security interest in or otherwise disposed of any of its obligations
or rights under the Ligand Purchase Agreement, or any right, title or interest
in or to the Products, any Intellectual Property related to the Products or any
revenues related to the Products, except as provided herein, and has all
necessary power and authority to enter into, execute and deliver this Agreement
and to perform all of the obligations to be performed by it hereunder and to
consummate the transactions contemplated hereunder. This Agreement has been duly
authorized, executed and delivered by Ligand and constitutes the valid and
binding obligation of Ligand, enforceable against Ligand in accordance with its
respective terms, subject, as to enforcement of remedies, to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors'
rights generally or general equitable principles. SECTION 4.03. Conflicts.
Neither the execution and delivery of this Agreement nor the performance or
consummation of the transactions contemplated hereby by Ligand will: (a)
contravene, conflict with, result in a breach or violation of, constitute a
default under, or accelerate the performance provided by, in any material
respects any provision of (i) any law, rule or regulation of any Governmental
Authority, or any judgment, order, writ, decree, permit or license of any
Governmental Authority, to which Ligand or any of its assets or properties may
be subject or bound or (ii) any contract, agreement, commitment or instrument to
which Ligand is a party or by which Ligand or any of its assets or properties is
bound or committed; (b) contravene, conflict with, result in a breach or
violation of, constitute a default under, or accelerate the performance provided
by, any provisions of the certificate of incorporation or bylaws (or other
organizational or constitutional documents) of Ligand; or (c) require any
notification to, filing with, or consent of, any Person or Governmental
Authority,



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr017.jpg]
- 14 - except, in the case of the foregoing clause (a) or (c), for any such
breaches, defaults or other occurrences that would not, individually or in the
aggregate, have a material adverse effect on the ability of Ligand to perform
any of its obligations under this Agreement. ARTICLE V - Covenants SECTION 5.01.
Access; Information. (a) Maintenance of Books and Records. During the Term, the
Company shall keep and maintain, or cause to be kept and maintained, at all
times books of account and records consistent with good business practices and
customary industry standards adequate to correctly reflect all payments paid
and/or payable to Ligand with respect to the Products. (b) Inspection Rights.
During the Term, Ligand shall have the right to designate a Third Party
independent public accounting firm (the “Ligand Representative”) to visit the
Company’s and its Subsidiaries’ offices and properties where the Company and its
Subsidiaries keep and maintain their books and records relating or pertaining to
the Products for the purpose of conducting an audit of such books and records
with respect the payments due and payable to Ligand under Section 2.02 or
Section 2.03, and to inspect and audit such books and records for such purpose,
during normal business hours, and, upon at least ten (10) Business Days’ written
notice given by Ligand to the Company, the Company will provide such Ligand
Representative reasonable access to such books and records; provided, however,
such inspection and audit rights may only be exercised by Ligand once in each
calendar year. (c) Audit Costs. In the event any audit of the books and records
of the Company and its Subsidiaries relating to the the gross revenues of the
Products or Net Sales Proceeds conducted by Ligand and/or any of Ligand’s
representatives reveals that the amounts paid to Ligand hereunder for the period
of such audit have been understated by more than ten percent (10%) of the
undisputed amounts due for the period subject to such audit, then the Audit
Costs in respect of such audit shall be borne by the Company; and in all other
cases, such Audit Costs shall be borne by Ligand. (d) Monthly Reports. During
the Term, the Company shall, promptly after the end of each Payment Month of the
Company (but in no event later than thirty (30) days following the end of such
Payment Month), produce and deliver to Ligand a Monthly Report for such Payment
Month. (e) Periodic Reports. The Company shall deliver to Ligand the following
financial statements: (i) Within forty-five (45) days after the end of each
Fiscal Quarter after the Effective Date, copies of the unaudited financial
statements of the Company for such Fiscal Quarter; and (ii) Within one hundred
twenty (120) days after the end of each Fiscal Year after the Effective Date,
copies of the audited consolidated financial statements of the Guarantor and the
Company for such Fiscal Year.



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr018.jpg]
- 15 - (f) Notice of Deposits Following a Sweep Event. Following a Sweep Event,
on the first Business Day of each week, the Company shall provide Ligand with
notice of the amount and the source of all deposits made during the preceding
week into the Main Account. SECTION 5.02. Confidentiality; Press Release. (a)
All Confidential Information furnished by the Company or Seller to Ligand or by
Ligand to the Company in connection with this Agreement and the transactions
contemplated hereby, as well as the terms, conditions and provisions of this
Agreement, shall be kept confidential by Ligand and the Company. Notwithstanding
the foregoing, (i) the Company and Ligand may disclose such Confidential
Information to their partners, directors, employees, managers, officers,
investors, bankers, advisors, trustees and representatives, (ii) the Company may
disclose the terms, conditions and provisions of this Agreement to any Third
Party in connection with (and only in connection with) a transaction with such
Third Party that could reasonably be expected to result in (X) a Company Change
of Control, (Y) a Product Change of Control or (Z) a sale by the Company of a
Subsidiary, division, product line, or other significant portion of its
business, and (iii) the Company and Ligand may disclose such Confidential
Information as may otherwise be required by applicable law, including filing
this Agreement with the SEC; provided, in the case of the foregoing clauses (i)
and (ii) that such Persons and such Third Parties shall be informed of the
confidential nature of such information and shall be obligated to keep such
information confidential pursuant to the terms of this Section 5.02(a);
provided, further, that in the case of the foregoing clause (iii) Ligand shall
provide at least five (5) Business Days’ notice to the Company of any filing
with the SEC and consider in good faith a request for confidential treatment of
any portion of this Agreement prior to filing with the SEC. (b) Notwithstanding
the foregoing clause (a), Ligand may make a press release or other announcement
or public disclosure concerning this Agreement, provided that such press release
shall be (x) subject to prior review by the Company and (y) in form and
substance reasonably satisfactory to the Company taking into account any
commercial sensitivities of the Company. SECTION 5.03. Efforts; Further
Assurance. Subject to the terms and conditions of this Agreement, each of Ligand
and the Company will use its commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary
under applicable laws and regulations to consummate the transactions
contemplated by this Agreement. Ligand and the Company agree to execute and
deliver such other documents, certificates, agreements and other writings and to
take such other actions as may be reasonably necessary in order to consummate or
implement expeditiously the transactions contemplated by this Agreement. SECTION
5.04. Remedies Event. During the Term, if a Remedies Event shall have occurred
and be continuing, subject to the Intercreditor Agreement, the Company shall
not, without the consent of Ligand, make a distribution to its member or
members, or retire any indebtedness for borrowed money, other than in connection
with a Permitted Transaction, or engage in any transaction that would result in
a Company Change of Control.



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr019.jpg]
- 16 - SECTION 5.05. Indebtedness; Sale of Revenue Interests. Prior to the time
that the Buydown Payment is paid in full, unless Ligand shall otherwise consent
in writing, the Company shall not, other than in connection with any Permitted
Transaction, (x) incur, create, assume or permit to exist any indebtedness for
borrowed money of the Company other than indebtedness of the Company as of the
Effective Date or (y) sell, assign, transfer or convey any interests in the
revenues generated by the Products to any Third Party other than by the terms of
this Agreement. SECTION 5.06. Remittance of Funds to Accounts. (a) Weekly Sweep
to Special Account. The Company shall instruct the Depository Bank to sweep any
funds arising from the Royalty Interests contained in the Main Account, no less
frequently than once every week, into the Special Account, in accordance with
further instructions to be provided by the Company on a weekly basis, it being
understood that, in respect of the sweep contemplated under this Section
5.06(a), at the end of each Payment Month, the Company may retain from
disbursement from the Special Account to Ligand any Excluded Costs deriving from
any week covered by such Payment Month so long as such Excluded Costs are
reflected in the Monthly Report in respect of such Payment Month. (b) Special
Account. The funds in the Special Account shall be held in trust solely for the
benefit of Ligand. The Company shall not take any action with respect to the
Special Account other than making (i) the instructions to the Depository Bank
necessary to effectuate the sweep contemplated in clause (a) of this Section
5.06, (y) any adjustment (and corresponding withdrawal of excess funds) for
Excluded Costs as necessary to reconcile the balance of the Special Account with
the amount to which Ligand is entitled pursuant to Section 2.02(a), provided
that such adjustment shall occur only in accordance with and upon delivery of a
Monthly Report calculating such Excluded Costs and (z) any disbursement of funds
from the Special Account to the Ligand Account in accordance with Section
2.02(c)(i). ARTICLE VI - Term and Termination SECTION 6.01. Term. This Agreement
shall commence on the Effective Date and shall continue through and including
the tenth anniversary of the Effective Date (the “Term”). SECTION 6.02.
Extension of the Term. If any payments are accrued hereunder on or prior to the
end of the Term and are required to be made by one of the Parties hereunder,
this Agreement shall remain in full force and effect until any and all such
payments have been made in full. Upon expiration or termination of this
Agreement in accordance with its terms, all right, title and interest in and to
the Royalty Interests shall automatically revert to the Company (and the
security interests granted to Ligand hereunder shall automatically terminate),
and Ligand will have no further rights in or with respect to the Royalty
Interests or other Collateral and all other rights and interests of Ligand
hereunder shall terminate (other than any contingent indemnification obligations
with respect to which no claim has been made).



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr020.jpg]
- 17 - SECTION 6.03. Effect of Termination. In the event of the termination of
this Agreement pursuant to Section 6.02, this Agreement shall forthwith become
void, impose no liability on the part of any Party hereto or its Affiliates,
directors, officers, stockholders, partners, managers or members and have no
effect other than the provisions of this Section 6.03, and Section 5.02, Section
6.02 and Article VII hereof, which shall survive any such termination. ARTICLE
VII Miscellaneous SECTION 7.01. Survival. All representations and warranties
made herein or in any other writing delivered pursuant hereto shall survive the
execution and delivery of this Agreement and shall continue to survive until the
expiration or termination of this Agreement in accordance with Article VI.
SECTION 7.02. Notices. All notices, consents, waivers and communications
hereunder given by any Party to the other shall be in writing (including
facsimile transmission) and delivered personally, by telegraph, telecopy, telex
or facsimile, by a recognized overnight courier, or by dispatching the same by
certified or registered mail, return receipt requested, with postage prepaid, in
each case addressed (with a copy by email): If to Ligand to: Ligand
Pharmaceuticals Incorporated 11119 North Torrey Pines Road, Suite 200 La Jolla,
CA 92037 Attention: Charles Berkman Email: cberkman@ligand.com With a copy to:
Latham & Watkins LLP 12670 High Bluff Drive San Diego, CA 92130 Attention: Steve
Chinowsky Email: steven.chinowsky@lw.com If to the Company to: Aziyo Med, LLC
12510 Prosperity Drive, Suite 370 Silver Spring, MD 20904 Attention: Jeffrey
Hamet Email: jhamet@aziyo.com



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr021.jpg]
- 18 - With a copy to: Shipman & Goodwin LLP One Constitution Plaza Hartford, CT
06103 Attention: John H. Lawrence, Jr. Email: jlawrence@goodwin.com or to such
other address or addresses as Ligand or the Company may from time to time
designate by notice as provided herein, except that notices of changes of
address shall be effective only upon receipt. All such notices, consents,
waivers and communications shall: (a) when posted by certified or registered
mail, postage prepaid, return receipt requested, be effective three (3) Business
Days after dispatch, (b) when telegraphed, telecopied, telexed or facsimiled, be
effective upon receipt by the transmitting party of confirmation of complete
transmission, or (c) when delivered by a recognized overnight courier or in
person, be effective upon receipt when hand delivered. SECTION 7.03. Successors
and Assigns. (a) The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. (b) Upon the consent of Ligand (which consent may not be unreasonably
withheld, delayed or conditioned for any proposed assignment to any reasonably
creditworthy proposed assignee), the Company may assign all or any applicable
part of its rights and obligations under this Agreement in respect of any
Product Change of Control, subject to the assumption by such proposed assignee
of the obligations set forth in Section 2.01 and Section 2.02 with respect to
such Product. (c) Solely upon the consent of the Company (which consent may not
be unreasonably withheld, delayed or conditioned, other than in respect of any
proposed assignment to any direct competitor of the Company, in respect of which
such consent may be granted or withheld by the Company in its sole discretion),
Ligand may assign any of its obligations or rights under this Agreement without
restriction; provided that, notwithstanding the foregoing, Ligand may assign its
rights and/or delegate its obligations under this Agreement to an Affiliate, to
any Person in a transaction in which Ligand also assigns all of its right, title
and interest in all or substantially all of its assets to the same party
contemporaneous with the assignment of this Agreement, or to a successor,
whether by way of merger, sale of stock or otherwise, without the Company's
prior written consent. In advance of any proposed assignment by Ligand to any
proposed assignee, Ligand shall provide to the Company any information
concerning such proposed assignment and such proposed assignee as may be
reasonably requested by the Company. SECTION 7.04. Indemnification. (a) The
Company hereby indemnifies and holds Ligand and its Affiliates and any of their
respective partners, directors, managers, members, officers, employees and
agents (each, a “Ligand Indemnified Party”) harmless from and against any



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr022.jpg]
- 19 - and all Losses incurred or suffered by any Ligand Indemnified Party
arising out of any breach of any representation or warranty made by the Company
in this Agreement. (b) Ligand hereby indemnifies and holds the Company, its
Affiliates and any of their respective partners, directors, managers, officers,
employees and agents (each, a “Company Indemnified Party”) harmless from and
against any and all Losses incurred or suffered by a Company Indemnified Party
arising out of any breach of any representation or warranty made by Ligand in
this Agreement. (c) If any claim, demand, action or proceeding (including any
investigation by any Governmental Authority) shall be brought or alleged against
an indemnified party in respect of which indemnity is to be sought against an
indemnifying party pursuant to the preceding paragraphs, the indemnified party
shall, promptly after receipt of notice of the commencement of any such claim,
demand, action or proceeding, notify the indemnifying party in writing of the
commencement of such claim, demand, action or proceeding, enclosing a copy of
all papers served, if any; provided, that the omission to so notify such
indemnifying party will not relieve the indemnifying party from any liability
that it may have to any indemnified party under the foregoing provisions of this
Section 7.04 unless, and only to the extent that, such omission results in the
forfeiture of, or has a material adverse effect on the exercise or prosecution
of, substantive rights or defenses by the indemnifying party. In case any such
action is brought by a third party against an indemnified party and it notifies
the indemnifying party of the commencement thereof, the indemnifying party will
be entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section 7.04 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. In any such proceeding by a third party, an indemnified
party shall have the right to retain its own counsel, but the reasonable fees
and expenses of such counsel shall be at the expense of such indemnified party
unless the indemnifying party and the indemnified party shall have mutually
agreed to the retention of such counsel. It is agreed that the indemnifying
party shall not, in connection with any proceeding or related proceedings in the
same jurisdiction, be liable for the reasonable fees and expenses of more than
one separate law firm (in addition to local counsel where necessary) for all
such indemnified parties. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr023.jpg]
- 20 - (d) Ligand's sole remedy shall be to recover any monetary damages
associated with a breach of a representation or warranty made by the Company in
this Agreement, subject to the other terms and provisions contained in this
Agreement. SECTION 7.05. No Implied Representations and Warranties. Each Party
acknowledges and agrees that, other than the representations and warranties
specifically contained in this Agreement, there are no representations or
warranties of either Party or any other Person either expressed or implied with
respect to the Products or the Sale Transaction or the other transactions
contemplated hereby. Without limiting the foregoing, Ligand acknowledges and
agrees that (a) Ligand and its Affiliates, together with its and its Affiliates’
representatives, have made their own investigation of the Products, the
Intellectual Property related to the Products and the Regulatory Approvals and
are not relying on any implied warranties or upon any other representation or
warranty whatsoever, including any representation or warranty as to the future
amount or potential value of the Products or Net Sales Proceeds, the amount of
any payments by the Company hereunder or as to the creditworthiness of the
Company and (b) except as expressly set forth in any representation or warranty
in this Agreement, Ligand shall have no claim or right to indemnification by the
Company pursuant to Section 7.04 (or otherwise) with respect to any information,
documents or materials furnished by the Company or Seller or any of their
respective representatives to Ligand, any of its Affiliates, or any of its or
its Affiliates’ representatives, including any information, documents or
material made available to Ligand, its Affiliates or any of its and its
Affiliates’ representatives in any data room, presentation, management
presentation, interview or any other form relating to the transactions
contemplated hereby. SECTION 7.06. Independent Nature of Relationship. (a) The
relationship between the Company and Ligand is solely that of obligor and
obligee, and neither Ligand nor the Company has any fiduciary or other special
relationship with the other or any of their respective Affiliates. Nothing
contained herein shall be deemed to constitute the Company and Ligand as a
partnership, an association, a joint venture or other kind of entity or legal
form for any purposes, including any tax purposes. (b) No officer or employee or
agent of Ligand will be located at the premises of the Company or any of its
Affiliates, except in connection with an audit performed pursuant to Section
5.01. No officer, manager or employee of Ligand shall engage in any commercial
activity with the Company or any of its Affiliates other than as contemplated
herein or as otherwise separately agreed in writing. (c) Ligand and/or any of
its Affiliates shall not at any time obligate the Company, or impose on the
Company any obligation, in any manner or respect to any Person not a party
hereto. The Company and/or any of its Affiliates shall not at any time obligate
Ligand, or impose on Ligand any obligation, in any manner or respect to any
Person not a party hereto. SECTION 7.07. Entire Agreement. This Agreement,
together with the Exhibits and Schedules hereto (which are incorporated herein
by reference), constitute the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements (including any
term sheet), understandings and



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr024.jpg]
- 21 - negotiations, both written and oral, between the Parties with respect to
the subject matter of this Agreement. Notwithstanding any other provision set
forth herein, neither Seller nor Guarantor is assuming any obligation or
liability under the Ligand Purchase Agreement. No representation, inducement,
promise, understanding, condition or warranty not set forth herein has been made
or relied upon by either Party hereto. Neither this Agreement, nor any provision
hereof, is intended to confer upon any Person other than the parties hereto any
rights or remedies hereunder or in respect hereof. SECTION 7.08. Amendments; No
Waivers. (a) Neither this Agreement nor any term or provision hereof may be
amended, changed or modified except with the written consent of all Parties. No
waiver of any right hereunder shall be effective unless such waiver is signed in
writing by the Party against whom such waiver is sought to be enforced. (b) No
failure or delay by either Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
SECTION 7.09. Interpretation. When a reference is made in this Agreement to an
Article, Section, Schedule or Exhibit, such reference shall be to an Article,
Section, Schedule or Exhibit to this Agreement unless otherwise indicated. The
words “include”, “includes” and “including” when used herein shall be deemed in
each case to be followed by the words “without limitation.” Neither Party shall
be or be deemed to be the drafter of this Agreement for the purposes of
construing this Agreement against one Party or the other. SECTION 7.10. Headings
and Captions. The headings and captions in this Agreement are for convenience
and reference purposes only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. SECTION 7.11.
Counterparts; Effectiveness.This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument. Any counterpart may be executed by
facsimile or pdf signature and such facsimile or pdf signature shall be deemed
an original. SECTION 7.12. Severability. If any provision of this Agreement is
held to be invalid or unenforceable, the remaining provisions shall nevertheless
be given full force and effect. SECTION 7.13. Expenses. Each of Ligand and the
Company will pay all of its own fees and expenses in connection with entering
into and consummating the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr025.jpg]
- 22 - SECTION 7.14. Governing Law; Jurisdiction. (a)This Agreement shall be
governed by, and construed, interpreted and enforced in accordance with, the
laws of the State of New York, without giving effect to the principles of
conflicts of law thereof. (b) Any legal action or proceeding with respect to
this Agreement may be brought in any state or federal court of competent
jurisdiction in the State of New York, County of New York. By execution and
delivery of this Agreement, each Party hereby irrevocably consents to and
accepts, for itself and in respect of its property, generally and
unconditionally the exclusive jurisdiction of such courts. Each Party hereby
further irrevocably waives any objection, including any objection to the laying
of venue or based on the grounds of forum non conveniens, which it may now or
hereafter have to the bringing of any action or proceeding in such jurisdiction
in respect of this Agreement. (c) Each Party hereby irrevocably consents to the
service of process out of any of the courts referred to in clause (b) of this
Section 7.14 in any such suit, action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at its address
set forth in this Agreement. Each Party hereby irrevocably waives any objection
to such service of process and further irrevocably waives and agrees not to
plead or claim in any suit, action or proceeding commenced hereunder that
service of process was in any way invalid or ineffective. Nothing herein shall
affect the right of a party to serve process on the other Party in any other
manner permitted by law. ARTICLE VIII - Intercreditor Matters and Guarantee
SECTION 8.01. Ligand Interests; Recharacterization. (a) Notwithstanding anything
herein to the contrary, it is the intention of the Parties that the Royalty
Interests are owned by Ligand, and such Royalty Interests shall be treated as
the property of Ligand for all purposes, other than federal and state income tax
purposes. The provisions of this Agreement shall be construed to further these
intentions of the Parties. (b) The Royalty Interests and any amounts received by
the Company in respect of the Royalty Interests and, without limiting the
foregoing, any cash deposited into the Special Account in accordance with the
terms hereof and any cash deposited into the Main Account in respect of or
consisting of the Royalty Interests (subject to any adjustments for Excluded
Costs) is not, and is not intended to be, the property of the Company (or, in
the event of a Bankruptcy Event, any estate created thereby by operation of
applicable law or otherwise) but is possessed by the Company in trust solely on
behalf of Ligand pending disbursement to Ligand or as otherwise provided in
Section 5.06, in each case, as contemplated hereby. (c) If, notwithstanding
subparagraph (b), the Royalty Interests are subject to a Recharacterization, the
Parties intend that the Company shall be deemed hereunder to have granted, and
the Company does hereby grant, to Ligand a first priority security interest in
favor of Ligand, to secure the obligations to make the payments under Section
2.01,



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr026.jpg]
- 23 - Section 2.02, and Section 2.03, including in respect of any acceleration
thereof pursuant to Section 9.02, in the Royalty Interests and all proceeds and
products thereof, and the Special Account and any cash or other funds, amounts
or financial assets held therein or credited thereto. (d) No other liens or
security interests (including any liens or security interests in favor of the
MidCap Credit Facility Agent) shall exist on the Special Account or the cash or
other funds, amounts or financial assets held therein or credited thereto other
than any customary liens of the Depository Bank. (e) lf, notwithstanding clause
(b), the conveyance of the Royalty Interests is subject to a Recharacterization,
the Parties intend that the Company shall be deemed hereunder to have granted,
and the Company does hereby grant (subject to the priorities specified in the
Intercreditor Agreement) a security interest in favor of Ligand, to secure the
obligations to make payments under Section 2.01, Section 2.02, and Section 2.03,
including for the avoidance of doubt any acceleration of any payments pursuant
to Section 9.02, in the Pari Passu Collateral. SECTION 8.02. Other Ligand
Security. (a) In addition to the special rights and security interests provided
in Section 8.01, as security for the Company’s payment obligations in respect of
any Minimum Quarterly Royalties payable hereunder (including in respect of any
acceleration thereof pursuant to Section 9.02), the Company hereby grants
(subject to the priorities specified in the Intercreditor Agreement) a security
interest in all of the following assets of the Company that constitute
“Collateral” under the MidCap Credit Facility (the “General Collateral”): (i)
All goods, Accounts (including health-care insurance receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, investment accounts, commodity
accounts and other Collateral Accounts, all certificates of deposit, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located
(each capitalized term in this clause (i) not otherwise defined in this
Agreement or the MidCap Credit Facility, as defined in the UCC); and (ii) all
the Company's Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing. (b)
Notwithstanding the foregoing, no security interest is or will be granted
pursuant to this Agreement in any right, title or interest of the Company under
or in, and “Collateral” shall not include, any Excluded Assets.



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr027.jpg]
- 24 - SECTION 8.03. Priority. (a) Pursuant and subject to the Intercreditor
Agreement, the security interest granted in Section 8.01(c) shall be for all
purposes senior in right to any other lien other than any customary liens of the
Depository Bank. (b) Pursuant and subject to the Intercreditor Agreement, the
security interest granted in Section 8.01(e) shall be pari passu with the
Existing Liens. (c) Pursuant and subject to the Intercreditor Agreement, the
security interest granted in Section 8.02 shall be for all purposes junior and
subordinate (on a "silent second" basis) to the Existing Liens. SECTION 8.04.
Other Intercreditor Matters. Ligand acknowledges that, the MidCap Credit
Facility Agent will not file any partial UCC-3 termination statement in respect
of the liens held by the MidCap Credit Facility Agent or otherwise release any
of its Collateral (as such term is defined under the MidCap Credit Facility)
under the MidCap Credit Facility. However, the Intercreditor Agreement shall
contain an express acknowledgement by the MidCap Credit Facility Agent that it
has no security interest in or other rights in respect of the Special Account or
any cash held therein. SECTION 8.05. Control Agreements. (a) The Company agrees,
with respect to the Special Account (upon request of Ligand), to use
commercially reasonable efforts to cause the Depository Bank to agree to comply
at any time with instructions from Ligand to the Depository Bank directing the
disposition of funds from time to time credited to the Special Account, without
further consent of the Company, pursuant to a customary deposit account control
agreement in form and substance satisfactory to Ligand. However, Ligand shall
not give any such instructions or withhold any withdrawal rights from the
Company, unless a Remedies Event has occurred and is continuing. (b) Nothing
herein is intended to affect or shall be construed as affecting the rights of
the MidCap Credit Facility Agent under any deposit account control agreement in
favor of it in respect of the Main Account. SECTION 8.06. Termination or
Release. (a) Upon receipt by Ligand of an aggregate amount of $15,027,342 on or
after the Closing Date pursuant to this Agreement, all right, title and interest
in and to the Royalty Interest and the Collateral shall automatically revert to
the Company, and Ligand will have no further rights in or with respect to the
Royalty Interest or the Collateral and all security interests granted hereunder
shall terminate and be released; provided, however, the other terms and
conditions of this Agreement shall remain in full force and effect, including
without limitation, the Company’s obligation to make the payments described in
Article II during the remainder of the Term. (b) Upon the withdrawal of any
Excluded Costs or other amounts from the Special Account in accordance with the
terms hereof, Ligand's security interest in such amounts granted pursuant to
Section 8.01(c) shall be automatically terminated and released.



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr028.jpg]
- 25 - (c) Subject to the Intercreditor Agreement, upon the sale, lease,
transfer, assignment or other disposition (a “Transfer”) of any assets of the
Company (other than the Royalty Interests and the Royalty Related Collateral)
permitted under the MidCap Credit Facility, all of Ligand's security interests
in such assets shall be automatically terminated and released. (d) Subject to
the Intercreditor Agreement, at the Company's request, Ligand shall subordinate
its liens and other rights with respect to any such assets or property or
terminate and release its liens with respect to any such assets or property (in
each case other than the Royalty Interests and the Royalty Related Collateral)
in connection with any Permitted Transaction. (e) Upon the termination of the
MidCap Credit Facility (or, if the MidCap Credit Facility is refinanced by
another debt facility secured by all Collateral (other than the Royalty
Interests and the Royalty Related Collateral), upon the termination of such
refinancing debt facility), Ligand's security interest in all Collateral (other
than the Royalty Interests and the Royalty Related Collateral) shall
automatically be terminated and released. (f) In connection with any termination
or release pursuant to this Section 8.06, Ligand shall execute and deliver to
the Company all documents that the Company shall reasonably request to evidence
such termination or release. Ligand further agrees that with respect to any
deposit account (other than the Special Account) over which it has control, it
shall not give any instruction to the applicable bank until a Remedies Event has
occurred and is continuing. ARTICLE IX - Remedies SECTION 9.01. Remedies. If any
Remedies Event shall occur and be continuing, subject to the terms of the
Intercreditor Agreement, Ligand may exercise all rights and remedies of a
secured party under the UCC or under any other applicable law and in equity,
provided that Ligand shall exercise any such remedy against the Special Account
prior to the exercise of any such remedy against any other Collateral. SECTION
9.02. Acceleration. If any Remedies Event shall occur and be continuing, subject
to the terms of the Intercreditor Agreement, upon notice to the Company, Ligand
may declare all Minimum Quarterly Royalties required to be paid by the Company
from the date of such Remedies Event until the expiration of the Term to be due
and payable forthwith, whereupon the same shall immediately become due and
payable. [Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr029.jpg]




--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr030.jpg]




--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr031.jpg]
Exhibit A to the Royalty Agreement GUARANTY AGREEMENT



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr032.jpg]
EXECUTION VERSION GUARANTY AGREEMENT THIS GUARANTY AGREEMENT (this “Agreement”),
is dated as of May 31, 2017, by AZIYO BIOLOGICS, INC., a Delaware corporation
(the “Guarantor”), for the benefit of LIGAND PHARMACEUTICALS INCORPORATED, a
Delaware corporation (“Ligand”) pursuant to a certain Royalty Agreement, dated
as of the date hereof, with Aziyo Med, Inc., a Delaware corporation (as such
Agreement may be amended from time to time, the “Royalty Agreement”). Unless
otherwise defined herein or the context otherwise requires, capitalized terms
are used herein with the respective meanings set forth in the Royalty Agreement.
W I T N E S S E T H: WHEREAS, Aziyo Med, LLC, a Delaware limited liability
company (the “Company”) is wholly subsidiary of the Guarantor, and the Guarantor
acknowledges that it will benefit from the Royalty Agreement and the
transactions related thereto; and WHEREAS, the Guarantor is willing to guaranty
the payment by the Company of the Buydown Payment under Section 2.01 of the
Royalty Agreement as set forth below; NOW, THEREFORE, in consideration of the
premises and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), and intending to be legally
bound, the Guarantor hereby agrees as follows: 1. The Guarantor hereby
absolutely and unconditionally guaranties to Ligand the payment by the Company
of the Buydown Payment under Section 2.01 of the Royalty Agreement in accordance
with the terms and conditions set forth therein, and the Guarantor covenants and
agrees that upon the failure by the Company to pay any installment of the
Buydown Payment on or prior to the due date, the Guarantor shall, upon demand by
Ligand, pay the same itself, or cause the same to be paid, as if the Guarantor
were the obligor under the Royalty Agreement. This Agreement shall terminate and
be of no further force or effect upon payment in full of the Buydown Payment. 2.
The obligations of the Guarantor hereunder shall be absolute and unconditional,
and shall not be impaired, released, modified, stayed, limited, terminated or
discharged in whole in party, by any of the following and the Guarantor hereby
freely and voluntarily waives any defense based on any of the following: the
validity, regularity or enforceability of the Royalty Agreement or any provision
thereof, or the absence of any action to enforce the same, the recovery of any
judgment against the Guarantor or any other party or any action to enforce the
same (other than to the extent that such recovery results in the full
satisfaction and performance of any obligations of the Guarantor hereunder), any
failure or delay in the enforcement of the obligations of the Company under the
Royalty Agreement, all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, notices of
acceptance of this Agreement or other notices to which the Company may be
entitled, the benefit or defense of any statute of limitations affecting the
liability of the Guarantor hereunder or the liability of the Company, any rights
of subrogation, reimbursement, exoneration, contribution and indemnity, and any
rights or claims of any kind



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr033.jpg]
2 or nature against the Company which arise out of or are caused by this
Agreement, and any rights to enforce any remedy which the Guarantor may have
against the Company, any duty of Ligand to advise the Guarantor of any
information known to Ligand regarding the financial condition of the Company or
any setoff, counterclaim, recoupment, limitation or termination, and
irrespective of any other circumstances which might otherwise limit recourse
against the Guarantor or constitute a legal or equitable discharge or defense of
a guarantor or surety, provided that, notwithstanding the foregoing provisions
of this Section 2, the Guarantor shall not be required to perform or cause to be
performed any obligation as to which the Company would be discharged, released
or otherwise excused under the provisions of the Royalty Agreement.
Notwithstanding anything set forth in this Agreement to the contrary, this
Agreement shall not be interpreted to impose upon the Guarantor any greater
obligations than the obligations of the Company under the Royalty Agreement as
the terms thereof may be modified, waived or released from time to time. 3. The
obligations of the Guarantor hereunder shall not be subject to any requirement
that (i) any person first enforce any remedies it may have against the Company
or any other person, (ii) any person first seek to recover from the Company
under the Royalty Agreement before proceeding against the Guarantor hereunder,
(iii) the existence of any matter or circumstance concerning the ability
(financial or otherwise) of the Company to perform its obligations under the
Royalty Agreement, or (iv) any other requirement, condition or matter, whether
or not similar to the foregoing, other than events, conditions or circumstances
which, under the express terms and provisions of the Royalty Agreement,
discharge, release or otherwise excuse performance by the Company of its
obligations under the Royalty Agreement. This is a guaranty of payment and
performance and not merely of collection. The obligations of the Guarantor with
respect to its obligations hereunder shall not be subject to any claim of the
Guarantor against any other person (including, without limitation, Ligand) other
than a setoff, reduction, claim or defense expressly authorized under the
Royalty Agreement. 4. The Guarantor shall maintain and do or cause to be done
all things necessary to preserve and keep in full force and effect its corporate
existence. The Guarantor shall not seek or permit the dissolution or liquidation
of the Guarantor in whole or in part, merge into, consolidate with, or in any
way be acquired by any person, or transfer all or substantially all of its
assets to any person or persons, unless the surviving or resulting person (or,
in the case of a transfer of assets, the transferee) assumes all of the
obligations of the Guarantor hereunder. Neither the Guarantor’s obligation to
make payment or render performance in accordance with the terms of this
Agreement nor any remedy for the enforcement thereof, shall be impaired,
modified, stayed, released, limited, terminated or discharged in any manner
whatsoever by any impairment, modification, change, release, limitation or stay
of the liability of the Company or its estate in bankruptcy or any remedy for
the enforcement thereof resulting from the operation of any present or future
provision of Title 11 of the United States Code entitled “Bankruptcy,” as now
and hereafter in effect, or any successor statute or other statute or from the
decision of any court interpreting any of the same, and the Guarantor shall
remain obligated under this Agreement as if no such impairment, stay,
modification, change, release or limitation had occurred.



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr034.jpg]
3 5. No failure or delay in exercising any right, power or privilege hereunder
or under the Royalty Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other right, power or privilege.
No waiver, amendment, release or modification of this Agreement shall be
established by conduct, custom or course of dealing, but solely by an instrument
in writing duly executed by the party against whom such waiver, amendment,
release or modification is sought to be enforced. 6. The Guarantor may, upon
prior written notice to Ligand, assign all or any portion of its rights and
obligations under this Agreement or delegate any of its obligations under this
Agreement at any time so long as such assignee or delegee shall be creditworthy
and capable of performing the obligations of the Guarantor hereunder; and such
assignment or delegation shall relieve the Guarantor of any obligations or
liabilities hereunder arising on or after the date of the assignment or
delegation so long as Ligand consents in advance to such assignment or
delegation, which consent shall not be unreasonably withheld, conditioned or
delayed. Any assignment in violation of this Section 6 shall be null and void
and of no effect. 7. The invalidity or unenforceability of one or more
provisions of this Agreement shall not affect the validity or enforceability of
the remaining portions of this Agreement. 8. Notwithstanding any performance by
the Guarantor by reason of this Agreement, the Guarantor agrees that it shall
not be entitled to any claim whatsoever against the Company in consequence of
such performance. The Guarantor hereby irrevocably waives any right to collect
from the Company under any right or claim to subrogation (or right in the nature
of a right to subrogation) against the Company to which it would be entitled
under applicable law in consequence of such performance. If the Guarantor shall
nonetheless receive any amount or property in consequence of a right of
subrogation or similar right, such amount shall be held in trust by the
Guarantor and paid over to, or upon the direction of, the Company without
further claim for its return. The foregoing limitation shall not preclude the
Company from making any payment to the Guarantor in respect of any performance
by the Guarantor of its obligations hereunder. 9. Notices and other
communications to be given pursuant to this Agreement shall be in writing and
shall be delivered personally or sent by certified mail, return receipt
requested, or by facsimile (i) if to the Guarantor, at 12510 Prosperity Drive,
Suite 370, Silver Spring, Maryland 20904, Attention: President, with a copy to
Shipman & Goodwin LLP, its counsel, at One Constitution Plaza, Hartford,
Connecticut 06103, Attention: John H. Lawrence, Jr., and (ii) if to Ligand, at
11119 North Torrey Pines Road, Suite 200, La Jolla, California 92037, with a
copy to Latham & Watkins LLP, its counsel, at 12670 High Bluff Drive, San Diego,
California 92130, Attention: Steve Chinowsky. Any notice given pursuant to this
Section 9 shall be effective upon receipt. 10. This Agreement shall be governed
by the laws of the State of Delaware other than its choice of law rules. 11. The
Guarantor irrevocably (i) agrees that any suit, action or other legal



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr035.jpg]
4 proceeding arising out of or relating to this Agreement may be brought in a
court of record in the State of Delaware or in the Courts of the United States
of America, District of Delaware, (ii) consents to the jurisdiction of each such
court in any such suit, action or proceeding, and (iii) waives any objection
which the Guarantor may have to the laying of venue of any such suit, action or
proceeding in any of such courts and any claim that any such suit, action or
proceeding has been brought in an inconvenient forum. [signature page follows]



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr036.jpg]
[signature page to Ligand Guaranty Agreement] IN WITNESS WHEREOF, the Guarantor
has caused this Guaranty Agreement to be executed on its behalf by one of its
officers thereunto duly authorized on and as of the day and year first above
written. AZIYO BIOLOGICS, INC. By: Name: Jeffrey D. Hamet Title: Vice President,
Finance and Treasurer



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr037.jpg]
Schedule A to the Royalty Agreement PRODUCTS Aziyo Fields of Use Product
Applications SIS for the repair of the pericardial sac CorMatrix ® ECM® for
Pericardial Closure SIS for repair of myocardial tissue CorMatrix ® ECM® for
Cardiac Tissue Repair SIS to repair Carotid Arteries CorMatrix® ECM® for Carotid
Repair Co-Exclusive Vascular Patch using SIS to repair the wall of peripheral
veins and arteries CorMatrix® ECM® for Vascular Repair SIS for repair of
myocardial tissue CorMatrix® TYKE® Patch, Pledget and Intracardiac or TYKE®
Patch, Pledget and Intracardiac SIS pouch devices into which implantable cardiac
pacemaker or defibrillator devices are inserted CorMatrix® CanGaroo® ECM®
Envelope or CanGaroo® ECM® Envelope



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr038.jpg]
Schedule B to the Royalty Agreement ROYALTY RELATED COLLATERAL US Patents and
Patent Applications US Patent No. Application No. Publication No. Title
8,758,448 13/033,102 US 2012/0016491 A1 LAMINATE SHEET ARTICLES FOR TISSUE
REGENERATION 9,066,993 13/573,566 US 2013/0023721 A1 EXTRACELLULAR MATRIX
ENCASEMENT STRUCTURES AND METHODS 9,283,302 13/896,424 US 2014/0343673 A1
EXTRACELLULAR MATRIX ENCASEMENT STRUCTURES AND METHODS 9,333,277 14/306,368 US
2014/0336780 A1 EXTRACELLULAR MATRIX (ECM) STRUCTURES FOR TISSUE REGENERATION
9,532,943 13/328,287 US 2012/0156255 A1 DRUG ELUTING PATCH FOR THE TREATMENT OF
LOCALIZED TISSUE DISEASE OR DEFECT 9,636,437 14/833,340 US 2015/0349936 A1
EXTRACELLULAR MATRIX ENCASEMENT STRUCTURES AND METHODS 9,662,418 14/685,755 US
2015/0217027 A1 EXTRACELLULAR MATRIX ENCASEMENT STRUCTURES AND METHODS 9,662,419
14/833,373 US 2015/0359938 A1 EXTRACELLULAR MATRIX ENCASEMENT STRUCTURES AND
METHODS 9,669,133 14/833,404 US 2015/0349939 A1 EXTRACELLULAR MATRIX ENCASEMENT
STRUCTURES AND METHODS



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr039.jpg]
US Patents and Patent Applications (Cont’d) Application No. Publication No.
Title 14/685,714 US 2015/0217026 A1 EXTRACELLULAR MATRIX (ECM) STRUCTURES FOR
TISSUE REGENERATION 14/818,757 US 2015/0335792 A1 EXTRACELLULAR MATRIX
ENCASEMENT STRUCTURES AND METHODS 14/819,964 US 2015/0335787 A1 EXTRACELLULAR
MATRIX ENCASEMENT STRUCTURES AND METHODS 14/833,327 US 2015/0359935 A1
EXTRACELLULAR MATRIX ENCASEMENT STRUCTURES AND METHODS 14/833,354 US
2015/0359937 A1 EXTRACELLULAR MATRIX ENCASEMENT STRUCTURES AND METHODS
15/496,297 -- EXTRACELLULAR MATRIX (ECM) STRUCTURES FOR TISSUE REGENERATION
15/386,610 US 2017/0100514 A1 CARDIOVASCULAR PROSTHESES 15/386,640 US
2017/0100515 A1 CARDIOVASCULAR PROSTHESES 15/386,685 US 2017/0100516 A1
CARDIOVASCULAR PROSTHESES 15/386,718 US 2017/0100517 A1 CARDIOVASCULAR
PROSTHESES 15/386,750 US 2017/0100522 A1 CARDIOVASCULAR PROSTHESES 15/386,902 US
2017/0100523 A1 CARDIOVASCULAR PROSTHESES 15/386,960 US 2017/0100518 A1
CARDIOVASCULAR PROSTHESES 15/387,064 US 2017/0100513 A1 CARDIOVASCULAR
PROSTHESES 15/387,015 US 2017/0100512 A1 CARDIOVASCULAR PROSTHESES Non-US
Patents and Patent Applications Application No./ Publication No. Country/ Filing
Date Title PCT/US2013/041517 PCT EXTRACELLULAR MATRIX ENCASEMENT



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr040.jpg]
Application No./ Publication No. Country/ Filing Date Title (WO 2014/046741 A1)
May 17, 2013 STRUCTURES AND METHODS REGENERATION 2013318629 A1 Australia May 17,
2013 EXTRACELLULAR MATRIX ENCASEMENT STRUCTURES AND METHODS REGENERATION
1120150037895 Brazil March 15, 2015 EXTRACELLULAR MATRIX ENCASEMENT STRUCTURES
AND METHODS 2876849 A1 Canada May 17, 2013 EXTRACELLULAR MATRIX ENCASEMENT
STRUCTURES AND METHODS REGENERATION 201380049491 China May 23, 2015
EXTRACELLULAR MATRIX ENCASEMENT STRUCTURES AND METHODS 13838419.3 (2897685 A1)
European Community May 17, 2013 EXTRACELLULAR MATRIX ENCASEMENT STRUCTURES AND
METHODS REGENERATION 1206667 A1 Hong Kong May 17, 2013 EXTRACELLULAR MATRIX
ENCASEMENT STRUCTURES AND METHODS REGENERATION 622DEN2015 A India May 17, 2013
EXTRACELLULAR MATRIX ENCASEMENT STRUCTURES AND METHODS REGENERATION 236276
Israel December 15, 2014 EXTRACELLULAR MATRIX ENCASEMENT STRUCTURES AND METHODS
2015165892 A Japan May 17, 2013 EXTRACELLULAR MATRIX ENCASEMENT STRUCTURES AND
METHODS REGENERATION 2015534477 A Japan May 17, 2013 EXTRACELLULAR MATRIX
ENCASEMENT STRUCTURES AND METHODS REGENERATION 11201500209T A Singapore May 17,
2013 EXTRACELLULAR MATRIX ENCASEMENT STRUCTURES AND METHODS 1401007937 Thailand
EXTRACELLULAR MATRIX ENCASEMENT



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr041.jpg]
Application No./ Publication No. Country/ Filing Date Title December 30, 2014
STRUCTURES AND METHODS 2011349853 Australia Jun. 17, 2013 DRUG ELUTING PATCH FOR
THE TREATMENT OF LOCALIZED TISSUE DISEASE OR DEFECT 1120130153083 Brazil Jun.
18, 2013 DRUG ELUTING PATCH FOR THE TREATMENT OF LOCALIZED TISSUE DISEASE OR
DEFECT 2,822,232 Canada Aug. 5, 2013 DRUG ELUTING PATCH FOR THE TREATMENT OF
LOCALIZED TISSUE DISEASE OR DEFECT 11806039.1 (EP 2654714) European Community
Jul. 18, 2013 DRUG ELUTING PATCH FOR THE TREATMENT OF LOCALIZED TISSUE DISEASE
OR DEFECT 11201500209T A Singapore May 17, 2013 EXTRACELLULAR MATRIX ENCASEMENT
STRUCTURES AND METHODS REGENERATION 1301003425 Thailand Jun. 20, 2013 DRUG
ELUTING PATCH FOR THE TREATMENT OF LOCALIZED TISSUE DISEASE OR DEFECT



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr042.jpg]
Non-US Patents and Patent Applications (Cont’d) Application No./ Publication No.
Country/ Filing Date Title 2011349853 Australia Jun. 17, 2013 DRUG ELUTING PATCH
FOR THE TREATMENT OF LOCALIZED TISSUE DISEASE OR DEFECT 1120130153083 Brazil
Jun. 18, 2013 DRUG ELUTING PATCH FOR THE TREATMENT OF LOCALIZED TISSUE DISEASE
OR DEFECT 2,822,232 Canada Aug. 5, 2013 DRUG ELUTING PATCH FOR THE TREATMENT OF
LOCALIZED TISSUE DISEASE OR DEFECT 11806039.1 (EP 2654714) European Community
Jul. 18, 2013 DRUG ELUTING PATCH FOR THE TREATMENT OF LOCALIZED TISSUE DISEASE
OR DEFECT 5549DELNP2013 India Jul. 31, 2013 DRUG ELUTING PATCH FOR THE TREATMENT
OF LOCALIZED TISSUE DISEASE OR DEFECT 2013.546196 Japan Jun. 20, 2013 DRUG
ELUTING PATCH FOR THE TREATMENT OF LOCALIZED TISSUE DISEASE OR DEFECT
20137018954 Korea Jul. 18, 2013 DRUG ELUTING PATCH FOR THE TREATMENT OF
LOCALIZED TISSUE DISEASE OR DEFECT 201304677.6 Singapore Jun. 17, 2013 DRUG
ELUTING PATCH FOR THE TREATMENT OF LOCALIZED TISSUE DISEASE OR DEFECT 1301003425
Thailand Jun. 20, 2013 DRUG ELUTING PATCH FOR THE TREATMENT OF LOCALIZED TISSUE
DISEASE OR DEFECT



--------------------------------------------------------------------------------



 
[ex101lgndaziyoroyaltyagr043.jpg]
Schedule 3.08 to the Royalty Agreement MidCap Credit Facility: Credit and
Security Agreement (Revolving Loan) providing for a revolving loan in the
maximum principal amount of $8,000,000. Credit and Security Agreement (Term
Loan) providing for a term loan in the maximum principal amount of $12,000,000.



--------------------------------------------------------------------------------



 